IN THE SUPREME COURT OF
                CALIFORNIA

                        THE PEOPLE,
                   Plaintiff and Respondent,
                             v.
                MARIO SALVADOR PADILLA,
                  Defendant and Appellant.

                            S263375

           Second Appellate District, Division Four
                          B297213

              Los Angeles County Superior Court
                          TA051184



                         May 26, 2022

Justice Liu authored the opinion of the Court, in which
Justices Kruger, Groban, and Jenkins concurred.

Justice Corrigan filed a dissenting opinion in which Chief
Justice Cantil-Sakauye and Justice Perren* concurred.




*
      Associate Justice of the Court of Appeal, Second Appellate
District, Division Six, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                     PEOPLE v. PADILLA
                            S263375


                Opinion of the Court by Liu, J.


      In 2016, the voters of California enacted Proposition 57, a
measure that amended the law governing the punishment of
juvenile offenses in adult criminal court by requiring hearings
to determine whether the offenses should instead be heard in
juvenile court. Adjudicating these offenses in juvenile court
typically results in less severe punishment for the juvenile
offender. (People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 306–307 (Lara).)
      Our precedent holds that “new laws that reduce the
punishment for a crime are presumptively to be applied to
defendants whose judgments are not yet final.” (People v.
Conley (2016) 63 Cal.4th 646, 656 (Conley), citing In re Estrada
(1965) 63 Cal.2d 740 (Estrada).) When that presumption
applies, its retroactivity rule extends to all “nonfinal
judgments.” (People v. Esquivel (2021) 11 Cal.5th 671, 677
(Esquivel).) Applying that rule, we unanimously concluded two
years after Proposition 57 passed that the initiative
“ameliorated the possible punishment for a class of persons,
namely juveniles.” (Lara, supra, 4 Cal.5th at p. 308.) We held
that “Estrada’s inference of retroactivity applies” to the
proposition’s juvenile provisions, making those provisions
applicable to all cases in which the judgment was not final when
the proposition went into effect. (Lara, at p. 309.)




                                1
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


      The question here is whether Proposition 57 applies
during resentencing when a criminal court sentence imposed on
a juvenile offender before the initiative’s passage has since been
vacated. Defendant Mario Salvador Padilla was originally
sentenced before Proposition 57 was enacted, but his judgment
later became nonfinal when his sentence was vacated on habeas
corpus and the case was returned to the trial court for
imposition of a new sentence. Consistent with our decisions
articulating the scope of the Estrada presumption, we hold that
Proposition 57 applies to his resentencing.
                                  I.
     When Padilla was 16 years old, he stabbed his mother to
death and conspired with a cousin to kill his stepfather.
Following a hearing “at which he was determined not fit to be
dealt with under juvenile court law,” Padilla was convicted in
adult criminal court and was sentenced to life without the
possibility of parole. (People v. Padilla (2020) 50 Cal.App.5th
244, 248 (Padilla); see Welf. & Inst. Code, former § 707 [fitness
hearing procedure].) After the United States Supreme Court
held in Miller v. Alabama (2012) 567 U.S. 460 (Miller) that
mandatory life without parole sentences for juveniles violate the
federal Constitution, he petitioned for a writ of habeas corpus
seeking resentencing in light of the high court’s holding.
(Padilla, at p. 248.) The trial court vacated his sentence,
reconsidered it in light of Miller, and again imposed life without
the possibility of parole. (Padilla, at p. 248.) While Padilla’s
appeal from his new sentence was pending, the United States
Supreme Court decided Montgomery v. Louisiana (2016) 577
U.S. 190 (Montgomery), which clarified the analysis that must
precede a sentence of life without the possibility of parole for a
juvenile defendant. (See id. at pp. 208–210.) The Court of

                                  2
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


Appeal vacated Padilla’s second sentence in light of Montgomery
and again remanded his case to the trial court for resentencing.
(Padilla, at p. 248.)
     About two weeks after Padilla’s second sentence was
vacated, California voters approved Proposition 57. As relevant
here, Proposition 57 requires all criminal charges against
minors to be filed in juvenile courts. Under the proposition,
minors may be tried and sentenced in criminal courts “ ‘only
after a juvenile court judge conducts a transfer hearing to
consider various factors such as the minor’s maturity, degree of
criminal sophistication, prior delinquent history, and whether
the minor can be rehabilitated.’ ” (Lara, supra, 4 Cal.5th at
p. 305, quoting People v. Vela (2017) 11 Cal.App.5th 68, 72.) As
discussed below, this transfer hearing differs in significant ways
from the fitness hearing Padilla received.
      The trial court again imposed life imprisonment without
the possibility of parole (LWOP). Padilla appealed, arguing that
he was entitled to a transfer hearing under Proposition 57
because his case became nonfinal once his sentence was vacated.
(Padilla, supra, 50 Cal.App.5th at p. 248.) The Court of Appeal
agreed and remanded Padilla’s case once more to the trial court
with directions to refer the matter to juvenile court for a transfer
hearing. (Id. at p. 256.) We granted the Attorney General’s
petition for review and now affirm.
                                 II.
      Section 3 of the Penal Code instructs that no part of that
code applies retroactively, which we have taken to mean that
new criminal laws do not govern prosecutions initiated before
the law went into effect. (See Estrada, supra, 63 Cal.2d at
pp. 746–748.) But we have recognized an exception to this rule


                                  3
                         PEOPLE v. PADILLA
                     Opinion of the Court by Liu, J.


for new laws that mitigate punishment; in Estrada, we held that
such laws are presumed to apply to cases charged before the
law’s enactment but not yet final. (Id. at p. 745.) Absent
evidence to the contrary, we presume that when the Legislature
“amends a statute so as to lessen the punishment,” it “must have
intended that the new statute imposing the new lighter penalty
now deemed to be sufficient should apply to every case to which
it constitutionally could apply.” (Ibid.) Because the Legislature
has “determined that its former penalty was too severe,” the
only reason to apply that penalty in pending cases would be “a
desire for vengeance,” a motivation we decline to attribute to our
lawmakers. (Ibid.) This presumption applies to ameliorative
laws enacted by ballot proposition as well. (See Conley, supra,
63 Cal.4th at p. 656.)
      We recently held that the Estrada presumption applies to
the juvenile provisions of Proposition 57. (Lara, supra, 4
Cal.5th at p. 309; see id. at p. 303 [explaining that although
“Estrada is not directly on point[,] . . . its rationale does apply”].)
Before the proposition passed, “prosecutors were permitted, and
sometimes required, to file charges against a juvenile directly in
criminal court, where the juvenile would be treated as an adult.”
(Id. at p. 305.) Proposition 57 eliminated that direct filing
procedure, reestablishing the historical rule that charges
against juveniles must be brought in juvenile court. (Lara, at
p. 305.) If the case is retained by the juvenile court after a
transfer hearing, and if the court finds that the minor
committed the charged offense, the court then conducts a
dispositional hearing, where potential custody commitments are
less lengthy than in criminal court. (See Welf. & Inst. Code,
§ 607; see also id., § 730, subd. (a)(2).) Because Proposition 57
reduced “the possible punishment for a class of persons, namely


                                   4
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


juveniles,” we determined that it made “an ‘ameliorative
change[] to the criminal law’ that we infer the legislative body
intended ‘to extend as broadly as possible.’ ”        (Lara, at
pp. 308, 309, quoting Conley, supra, 63 Cal.4th at p. 657.) We
accordingly held that “this part of Proposition 57 applies to all
juveniles charged directly in adult court whose judgment was
not final at the time it was enacted.” (Lara, at p. 304.)
                                 III.
      Our cases indicate that the range of judgments affected by
Estrada is delimited by constitutional constraints; as we said in
Estrada itself, a law lessening punishment is understood to
apply “to every case to which it constitutionally could apply.”
(Estrada, supra, 63 Cal.2d at p. 745.) We have not had occasion
to delineate the parameters of “the Legislature’s power to
intervene in judicial decisionmaking.”   (Esquivel, supra,
11 Cal.5th at p. 678.)  But we have indicated that any
restrictions on that power would attach at “the conclusion of a
criminal proceeding as a whole” — i.e., when “ ‘the last word of
the judicial department with regard to a particular case or
controversy’ ” has issued. (Ibid., quoting Plaut v. Spendthrift
Farm, Inc. (1995) 514 U.S. 211, 227 (Plaut).)
      On this question, we have consulted high court precedent
interpreting the principle of separation of powers to provide that
when the judicial department has concluded its judgment in a
particular case, “Congress may not declare by retroactive
legislation that the law applicable to that very case was
something other than what the courts said it was.” (Plaut,
supra, 514 U.S. at p. 227.) Congress may not direct “findings or
results under old law,” but it may “compel[] changes in law.”
(Robertson v. Seattle Audubon Soc. (1992) 503 U.S. 429, 438.)



                                  5
                       PEOPLE v. PADILLA
                   Opinion of the Court by Liu, J.


Consistent with this view, we have approved laws that alter
indisputably final cases when they create new rules or
procedures by which a defendant may seek relief. (See Esquivel,
supra, 11 Cal.5th at p. 677.)
     No similar constitutional concern arises when the
Legislature or electorate enacts new laws altering nonfinal
judgments. (Esquivel, supra, 11 Cal.5th at pp. 678–679.) As a
result, Padilla’s case does not come near whatever limits there
may be on the power of lawmakers to impose their commands
retroactively. He was sentenced to life imprisonment without
the possibility of parole before the United States Supreme Court
held in Miller and Montgomery that such a sentence is
unconstitutional when imposed on a juvenile unless the court
has considered whether the sentence is appropriate in light of
the minor’s age and potential for rehabilitation.          After
petitioning for habeas relief on that basis, his sentence was
vacated, a new term was imposed, and then that sentence was
vacated too. The decision below followed Padilla’s appeal from
his second resentencing. (See Padilla, supra, 50 Cal.App.5th at
pp. 253–254.)
     The Attorney General concedes that the vacatur of
Padilla’s sentence made the judgment in his case nonfinal. We
agree. A case is final when “the criminal proceeding as a whole”
has ended (Esquivel, supra, 11 Cal.5th at p. 678) and “the courts
can no longer provide a remedy to a defendant on direct review”
(In re Spencer (1965) 63 Cal.2d 400, 405 (Spencer)). When
Padilla’s sentence was vacated, the trial court regained the
jurisdiction and duty to consider what punishment was
appropriate for him, and Padilla regained the right to appeal
whatever new sentence was imposed. His judgment thus
became nonfinal, and it remains nonfinal in its present posture

                                 6
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


because the Court of Appeal ordered a second resentencing, from
which the Attorney General now appeals.             There is no
“constitutional obstacle” to applying the Estrada presumption to
his case. (Esquivel, at p. 679.)
      The Attorney General nonetheless asks us to distinguish
for Estrada purposes between cases that are nonfinal because
the defendant is undergoing retrial or resentencing and those in
a newly coined procedural stance — cases “not yet final on initial
review.” But Estrada made no such distinction. The Estrada
presumption stems from our understanding that when the
Legislature determines a lesser punishment is appropriate for a
particular offense or class of people, it generally does not wish
the previous, greater punishment — which it now deems “too
severe” — to apply going forward. (Estrada, supra, 63 Cal.2d at
p. 745.) We presume the Legislature intends the reduced
penalty to be used instead in all cases in which there is no
judgment or a nonfinal one, and in which it is constitutionally
permissible for the new law to control. (See ibid.; Esquivel,
supra, 11 Cal.5th at p. 677.)
      The Legislature may write statutes that provide for a
different or more limited form of retroactivity, or for no
retroactivity at all. This includes the prerogative to disclaim the
application of a new ameliorative law to proceedings that occur
after a defendant’s conviction or sentence has been vacated. But
we have not presumed from statutory silence any retroactive
intent less than that described in Estrada — i.e., absent a
discernable intent to the contrary, ameliorative criminal laws
apply to all nonfinal cases. (Estrada, supra, 63 Cal.2d at p. 745.)
Proposition 57 reflects a decision by California’s voters that the
range of punishments meted out in criminal court is too severe
for most juvenile offenders. In accord with Estrada, our

                                  7
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


presumption is that the voters wanted that reduction in
punishment to stretch “ ‘as broadly as possible, distinguishing
only as necessary between sentences that are final and
sentences that are not.’ ” (Lara, supra, 4 Cal.5th at p. 308,
quoting Conley, supra, 63 Cal.4th at p. 657.) Nothing about this
presumption is undermined when a case is nonfinal because the
defendant’s sentence has been vacated rather than because the
initial review of the sentence has not yet concluded.
       Under our precedent and the high court’s, a judgment
becomes final “ ‘where the judgment of conviction was rendered,
the availability of appeal exhausted, and the time for petition
for certiorari ha[s] elapsed.’ ” (Spencer, supra, 63 Cal.2d at
p. 405, quoting Linkletter v. Walker (1965) 381 U.S. 618, 622,
fn. 5, disapproved on another ground in Teague v. Lane (1989)
489 U.S. 288.) Once that process ends, the judgment may be
challenged on collateral review. Merely filing a collateral attack
does not make the judgment nonfinal. As the high court has
explained, collateral review is distinct from direct review in that
it seeks to unwind a judgment that has been affirmed on appeal.
(Brecht v. Abrahamson (1993) 507 U.S. 619, 634.) For that
reason, “ ‘ “an error that may justify reversal on direct appeal
will not necessarily support a collateral attack on a final
judgment.” ’ ” (Ibid., quoting United States v. Frady (1982) 456
U.S. 152, 165.) But once a court has determined that a
defendant is entitled to resentencing, the result is vacatur of the
original sentence, whereupon the trial court may impose any
appropriate sentence.
      It is clear that Padilla’s present appeal from his
resentencing is part of direct review of a nonfinal judgment, not
collateral review of a final judgment. The court had the power
to impose any sentence available for his crime, including life

                                  8
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


without the possibility of parole if it found that sentence
appropriate in light of Padilla’s “ ‘youth and its attendant
characteristics.’ ” (Jones v. Mississippi (2021) ___ U.S. ___ [141
S.Ct. 1307, 1317].) Indeed, while collateral review is an attack
on a final judgment, that is plainly not the posture here. When
Padilla’s new sentence was imposed, there was no final
judgment to attack because his prior sentence had been vacated.
                                 IV.
      Our dissenting colleagues have filed a lengthy opinion
objecting to today’s holding. The dissent repeatedly asserts that
the Estrada presumption applies only to nonfinal judgments.
(Dis. opn., post, at pp. 4‒8, 16–17.) No one disagrees. The
question here is whether Estrada’s applicability to nonfinal
judgments means it applies to a resentencing that occurs after
a defendant’s original sentence is vacated in a habeas corpus
proceeding. The dissent also devotes several pages to showing
that our past cases have not addressed whether a judgment like
the one before us is nonfinal. (Dis. opn., post, at pp. 20‒24.) No
one disagrees with that either; we granted review to decide a
question that our cases have not had occasion to address.
       On the question presented, the dissent declares without
citation to authority that “a case has either become final on
direct appeal or it has not.” (Dis. opn., post, at p. 5.) Once a
judgment has become final on direct appeal, the dissent says,
that finality cannot be “ignored because of a later-brought
collateral attack.” (Ibid.)
      As an initial matter, we note that the dissent’s thesis has
not been urged by any party in this case. The Attorney General
concedes the judgment before us is nonfinal — his briefing says
he “does not challenge the Court of Appeal’s observation that the


                                  9
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


judgment in this case became nonfinal when appellant was
resentenced” — and instead argues that Estrada does not reach
all nonfinal judgments. The dissent, by contrast, acknowledges
that Estrada reaches all nonfinal judgments and — directly
contrary to the Attorney General’s position — argues that
Padilla’s judgment remains final. This is not a difference in
“nomenclature.” (Dis. opn., post, at p. 12, fn. 8.)
      Novelty aside, the dissent’s approach fails to persuade
because the notion that a criminal judgment’s finality may be
interrupted by a subsequent habeas action is unexceptional.
When a habeas court vacates a prior judgment and orders a new
trial or new sentencing hearing, the prior judgment — now
ineffective — can no longer be a final one. The high court has
indicated that when a “new trial proceeding” is conducted after
a collateral attack vacates a defendant’s judgment, an appeal
from that new proceeding is part of direct rather than collateral
review. (McKinney v. Arizona (2020) 589 U.S. __, __, fn. * [140
S.Ct. 702, 709, fn. *] (McKinney).) That is exactly what
happened here:     Padilla’s sentence was vacated, a new
sentencing hearing occurred, and he took the present appeal
from that resentencing.
      The dissent says McKinney supports its position that
Padilla’s initial judgment remains final because “[t]he
procedural posture of McKinney and Padilla’s case seem the
same.” (Dis. opn., post, at p. 15.) In the dissent’s view, Padilla’s
resentencing in light of Miller and Montgomery is no different
from a reweighing of aggravating and mitigating circumstances
under Clemons v. Mississippi (1990) 494 U.S. 738 (Clemons)
when a capital jury has relied on an invalid aggravating
circumstance or, as in McKinney, when a capital jury has failed
to properly consider relevant mitigating evidence. (Dis. opn.,

                                  10
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


post, at p. 15 [characterizing Padilla’s resentencing as
“reweigh[ing] the Miller/Montgomery considerations to
determine whether an LWOP sentence was appropriate”].) The
dissent suggests that Padilla’s resentencing, like a Clemons
reweighing, “ ‘is akin to harmless-error review’ that is ‘routinely
conduct[ed] . . . in collateral proceedings.’ ” (Dis. opn., post, at
p. 15, quoting McKinney, supra, 589 U.S. at p. __ [140 S.Ct. at
p. 709].) This understanding of Miller and Montgomery leads
the dissent to assert that no proceeding in this case “constituted
a determination that Padilla’s LWOP sentence was illegal” and
that “[i]n reality, the [trial] court concluded that the LWOP term
was properly imposed.” (Dis. opn., post, at pp. 10, 12.)
        As the dissent acknowledges, however, “ ‘Clemons itself
. . . stated that an appellate reweighing is not a sentencing
proceeding . . . .’ ” (Dis. opn, post, at p. 15, quoting McKinney,
supra, 589 U.S. at p. __ [140 S.Ct. at p. 708].) Clemons made
clear that “the invalidation of one aggravating circumstance
does not necessarily require an appellate court to vacate a death
sentence and remand to a jury.” (Clemons, supra, 494 U.S. at
p. 745.) Indeed, McKinney’s sentence was never vacated
(McKinney, at p. __ [140 S.Ct. at p. 706]), unlike Padilla’s. And
Padilla’s sentence was vacated because, contrary to what the
dissent says, it had been improperly imposed and was illegal
under Miller and Montgomery.
      In Miller, the high court held that “the Eighth
Amendment forbids a sentencing scheme that mandates life in
prison without possibility of parole for juvenile offenders.”
(Miller, supra, 567 U.S. at p. 479.) In addition, before issuing
an LWOP sentence to a juvenile offender, a sentencing court is
“require[d] . . . to take into account how children are different,
and how those differences counsel against irrevocably

                                  11
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


sentencing them to a lifetime in prison.” (Id. at p. 480.) In
Montgomery, the high court held that Miller announced a
substantive principle of constitutional law — a rule that
“place[d] certain . . . punishments altogether beyond the State’s
power to impose.” (Montgomery, supra, 577 U.S. at p. 201.) “It
follows that when a State enforces a proscription or penalty
barred by the Constitution, the resulting conviction or sentence
is, by definition, unlawful.” (Ibid.) The court explained that
Miller “bar[red] life without parole . . . for all but the rarest of
juvenile offenders, those whose crimes reflect permanent
incorrigibility.” (Montgomery, at p. 209.) To separate out those
juveniles who may constitutionally be sentenced to LWOP from
those who may not, “Miller requires a sentencer to consider a
juvenile offender’s youth and attendant characteristics before
determining that life without parole is a proportionate
sentence.” (Montgomery, at pp. 209–210.)
      Miller and Montgomery do not contemplate a harmless
error-type assessment of a defendant’s youth on collateral
review and affirmance of an existing LWOP sentence in the
manner envisioned by the dissent. The cases instruct that an
LWOP sentence cannot be imposed except in a sentencing
hearing in which the defendant’s “ ‘youth and its attendant
characteristics’ are considered as sentencing factors,” and they
declare that an LWOP sentence imposed on a juvenile without
prior consideration of these factors is “not just erroneous but
contrary to law and, as a result, void.” (Montgomery, supra, 577
U.S. at pp. 210, 203.) Moreover, Montgomery gave only two
options for states to remedy a Miller violation: “permitting
juvenile homicide offenders to be considered for parole” or
“resentencing them.” (Montgomery, at p. 212.)



                                  12
                       PEOPLE v. PADILLA
                   Opinion of the Court by Liu, J.


      As Montgomery requires, and contrary to how the dissent
characterizes the procedure for remedying Miller error, courts
faced with Miller violations routinely vacate the unlawful
sentence and order resentencings that comply with the high
court’s instructions. (See, e.g., People v. Watson (2017) 8
Cal.App.5th 496, 503; In re Berg (2016) 247 Cal.App.4th 418,
425; People v. Blackwell (2016) 3 Cal.App.5th 166, 173–174;
People v. Lozano (2016) 243 Cal.App.4th 1126, 1129–1130; U.S.
v. Delgado (2d Cir. 2020) 971 F.3d 144, 159–160; U.S. v. Friend
(4th Cir. 2021) 2 F.4th 369, 374; Jackson v. Vannoy (5th Cir.
2020) 981 F.3d 408, 411–412; U.S. v. Sparks (5th Cir. 2019) 941
F.3d 748, 752–753; Wright v. U.S. (8th Cir. 2018) 902 F.3d 868,
871; U.S. v. Pete (9th Cir. 2016) 819 F.3d 1121, 1126; State v.
Montgomery (La. 2016) 194 So.3d 606, 606–607 [on remand from
Montgomery].) Indeed, this court in In re Kirchner (2017) 2
Cal.5th 1040 affirmed an order granting a new sentencing
hearing when the juvenile’s original LWOP sentence was
imposed in violation of Miller. We held that “the possibility that
a resentencing that accounts for the Miller factors will occur”
under a pre-Miller statute allowing juvenile LWOP sentences to
be recalled in certain circumstances “does not represent an
adequate substitute for the timely and certain resentencing
hearings that Miller and Montgomery require.” (In re Kirchner,
at p. 1056, citations omitted.) Against this uniform body of case
law, we are not aware of any authority — and the dissent cites
none — suggesting that a Miller violation can be remedied by a
reweighing process akin to harmless error review.
      In sum, because a resentencing to remedy a Miller
violation bears no resemblance procedurally to a Clemons
reweighing, the dissent’s analogy to McKinney fails. Indeed, the
dissent tellingly minimizes a fact that readily distinguishes


                                 13
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


McKinney: Padilla’s sentence, unlike McKinney’s, was vacated.
Indeed, it was vacated twice: first by the trial court when it
resentenced him after Miller, then by the Court of Appeal when
it ordered a second resentencing after Montgomery. It was
vacated because both the original sentence and the sentence
that replaced it were invalid — not because LWOP was
categorically out of bounds for his offense, but because his
sentence had not been lawfully imposed in light of Miller and
Montgomery. To suggest there is any ambiguity as to whether
Padilla’s sentence was vacated (see dis. opn., post, at p. 10
[“Even assuming the trial court vacated defendant’s LWOP
sentence . . . .”]) “simply ignores the facts and the procedural
posture of the case” (id. at p. 8).
      In addition, the dissent notes that Padilla was originally
tried before the enactment of the direct filing regime that
preceded Proposition 57 and argues that this is a “crucial
distinction” between his case and those to which Proposition 57
retroactively applies. (Dis. opn., post, at p. 20.) Padilla’s case
was initially brought in juvenile court and removed to criminal
court after a “fitness hearing.” (Welf. & Inst. Code, former
§ 707.) But, as the Court of Appeal explained, there are
significant differences between the fitness hearing envisioned
by the prior law and the transfer hearing provided by
Proposition 57. “Notably, under prior law, juveniles age 16 or
older who were accused of certain offenses, including murder,
were subject to a rebuttable presumption that they were unfit
for juvenile court treatment. [Citation.] No such presumption
applies in transfer hearings under Proposition 57, and the
People have the burden to show that the juvenile should be
treated as an adult.” (Padilla, supra, 50 Cal.App.5th at p. 249.)
Furthermore, the prior law permitted the juvenile court to


                                  14
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


retain jurisdiction only if it found the minor suitable for juvenile
court adjudication under each of five statutory criteria. (Id. at
pp. 249–250.) Those criteria are now merely factors for the
juvenile court to consider in exercising “broad discretion” as to
whether to retain jurisdiction. (Id. at p. 250; see Welf. & Inst.
Code, § 707, subd. (a)(3).)     In short, Proposition 57 is
ameliorative within the meaning of Estrada, whether compared
to the direct filing regime or the fitness hearing scheme that
preceded it.
      Moreover, the law under which Padilla was originally
tried does not change how the presumption we recognized in
Estrada applies to Proposition 57. Under our precedent, we
presume the electorate intended the proposition to apply to all
nonfinal cases — that is, “to every case to which it
constitutionally could apply.” (Estrada, supra, 63 Cal.2d at
p. 745.) We have never suggested that limits on a new law’s
application may flow from the legal regime under which a
defendant whose judgment is nonfinal was originally tried. And
we have applied new, ameliorative laws where the initial
disposition took place under a version of the law several
iterations back. (See People v. Vieira (2005) 35 Cal.4th 264,
305.) We take the same approach here.
     The dissent also complains that our decision “means that
a man who is now 40 years of age will be given a new juvenile
transfer hearing” under Proposition 57. (Dis. opn., post, at
p. 15.) It objects that “the juvenile court would be forced to
determine, over 20 years after the fact, whether Padilla should
have been treated as a juvenile in 1999.” (Id. at p. 17.) The
Attorney General similarly argues that a transfer hearing in
Padilla’s case will likely “present challenges given the passage
of time” because some of the criteria that juvenile courts assess

                                  15
                       PEOPLE v. PADILLA
                   Opinion of the Court by Liu, J.


during those hearings may be difficult to apply to a defendant
who is “past the age of juvenile court jurisdiction.”
      Whatever concern our dissenting colleagues may have
about the result in this case, it must be observed that the
dissent’s proposed rule is not limited to defendants beyond a
certain age. The dissent does not dispute that under its view
Padilla could not receive a transfer hearing even if he had been
17 years old when his original sentence was vacated, so long as
direct review of that initial sentence had concluded before
Proposition 57 became effective.       By calling attention to
Padilla’s age, the dissent obscures the fact that its categorical
rule would apply equally to individuals within or near the age of
juvenile court jurisdiction.
      More generally, we do not doubt that “the appropriate
remedy can be somewhat complex” when new laws are applied
retroactively in the juvenile context because of the consequences
for those proceedings of the passage of time. (Lara, supra,
4 Cal.5th at p. 313.) But Lara considered those complexities
and determined they do not bar retroactive application of
Proposition 57 to nonfinal cases. Because of our decision in
Lara, the law already requires some defendants who exceed the
age of juvenile court jurisdiction to have their amenability to
juvenile adjudication considered retrospectively under the new
standards of Proposition 57. (See People v. Ramirez (2019) 35
Cal.App.5th 55, 59–60 [affirming order for transfer hearing for
defendant over the age of 25].)
       Under Lara, such defendants must receive a transfer
hearing; their sentence will be reinstated if the court finds
criminal adjudication appropriate, or else their convictions will
be “ ‘treat[ed] . . . as juvenile adjudications.’ ” (Lara, supra,


                                 16
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


4 Cal.5th at p. 310.) For a defendant over the age of 25, a
juvenile court generally will not be able to retain continuing
jurisdiction if it finds juvenile adjudication proper. (Welf. &
Inst. Code, § 607, subds. (c), (h)(2).) We made clear in Lara that
the complexity and possible outcomes of this remedial approach
are “no reason to deny the [transfer] hearing.” (Lara, at p. 313.)
       We note that some odd results are inevitable with any rule
of retroactivity. (Cf. Dorsey v. United States (2012) 567 U.S. 260,
280–281.)      As the Attorney General argues, applying
ameliorative laws to proceedings like Padilla’s resentencing may
yield different outcomes in certain instances for defendants
whose cases were initially similar. But the decision we reach
today “properly rests on considerations of finality in the judicial
process.” (Shea v. Louisiana (1985) 470 U.S. 51, 59–60.) When
a defendant’s sentence has been vacated, the parties’ interests
in repose and finality are necessarily diminished; at that point,
the countervailing interest in effectuating current legislative
policy decisions may appropriately control. The dissent’s and
the Attorney General’s positions, by contrast, would require
sentencing courts in such cases to apply statutes that the
Legislature or electorate has changed upon finding them “too
severe” — excessively punitive, unwise, or even constitutionally
infirm. (Estrada, supra, 63 Cal.2d at p. 745.)
      Of course, courts may assess the practical operation of an
ameliorative law in determining whether it was intended to
apply retroactively to all nonfinal cases, as Estrada presumes.
Having undertaken such an assessment in Lara, we concluded
that Estrada’s “inference of retroactivity should apply” to
Proposition 57. (Lara, supra, 4 Cal.5th at p. 308.) We might
have drawn a different conclusion in a case involving a different
statutory scheme. But the dissent’s view that “once final” means

                                  17
                       PEOPLE v. PADILLA
                   Opinion of the Court by Liu, J.


“final forever” is not specific to Proposition 57 or to juvenile
laws; it would apply to any offender, at any age, regardless of
the nature of the ameliorative change at issue. The dissent
underscores that “Padilla received a juvenile fitness hearing
under prior law” and suggests that Proposition 57 may not be
sufficiently ameliorative in his case to trigger the Estrada
presumption. (Dis. opn., post, at pp. 19–20.) But under the
dissent’s approach to finality, Estrada would be inapplicable
even if Proposition 57 had capped the punishment for Padilla’s
offense at 25 years of imprisonment; despite such an
ameliorative change, he could still be resentenced to LWOP.
This cannot be squared with the “inevitable inference that the
Legislature must have intended that the new statute imposing
the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply.”
(Estrada, supra, 63 Cal.2d at p. 745.)
     The dissent further contends that the Proposition 57
ballot materials told voters “the changes enacted by Prop. 57
would be prospectively applied.” (Dis. opn., post, at p. 16.) But
we reviewed those ballot materials in Lara and unanimously
found they were “inconclusive” and “silent on the question” of
retroactivity. (Lara, supra, 4 Cal.5th at p. 309.) In the face of
such silence, we followed Estrada’s instruction to “infer the
legislative body intended [the ameliorative change] ‘to extend as
broadly as possible.’ ” (Lara, at p. 309.) The dissent offers no
reason why we should reconsider Lara’s analysis.
      Finally, we find unpersuasive two arguments made by the
Attorney General. He points to a recent amendment to the
firearm enhancement statutes providing that the new discretion
courts have to dismiss these enhancements “applies to any
resentencing that may occur pursuant to any other law.” (Pen.

                                 18
                        PEOPLE v. PADILLA
                    Opinion of the Court by Liu, J.


Code, § 12022.5, subd. (c).) The Attorney General says this
supports the view that the Legislature does not generally intend
ameliorative laws to apply when a defendant’s sentence has
been vacated. But the Legislature was entitled to take a
belt-and-suspenders approach to ensuring that the firearm
enhancement reform it passed would apply broadly. Relying on
legislative silence to infer an intent to limit the retroactive
application of ameliorative laws would invert Estrada’s basic
principle that we presume from legislative silence an intent to
apply new laws as broadly as constitutional boundaries permit.
(Esquivel, supra, 11 Cal.5th at p. 677.)
      The Attorney General also contends that applying
Proposition 57 to defendants whose sentences are vacated would
be inconsistent with “principles that generally limit the scope of
subsequent modification of a judgment after initial finality.” In
support, the Attorney General argues that vacatur of a
defendant’s sentence “does not allow a resentencing court to
consider new claims or affect any part of the judgment other
than the sentence.” But the right and remedy we recognize
today does not allow Padilla to raise claims unrelated to his
sentence. The relief that applies to him is the same as what we
approved in Lara for juveniles whose cases were pending when
that measure passed: He must receive a transfer hearing in a
juvenile court, where the court will decide whether criminal
adjudication is appropriate for the murder of his mother and
conspiracy to kill his stepfather. Whatever potential that
hearing may have for reducing his punishment (the nonfinal
part of his judgment), it does not authorize or constitute
relitigation of guilt.




                                  19
                       PEOPLE v. PADILLA
                   Opinion of the Court by Liu, J.


                        CONCLUSION
      Because the judgment in Padilla’s case became nonfinal
when his sentence was vacated on habeas corpus, Proposition 57
applies to his resentencing. We affirm the judgment of the Court
of Appeal and remand the case for further proceedings
consistent with this opinion.
                                             LIU, J.


We Concur:
KRUGER, J.
GROBAN, J.
JENKINS, J.




                                 20
                     PEOPLE v. PADILLA
                            S263375


            Dissenting Opinion by Justice Corrigan


      In 1998, when he was 16 years old, defendant Mario
Salvador Padilla and his cousin devised a plan to kill his mother
and stepfather and steal money from them. With his cousin’s
assistance, Padilla stabbed his mother 45 times while she sat in
the family living room, took money intended for his newborn
stepsister, and fled. Padilla’s mother identified her son as her
attacker before she died from her wounds. Padilla was arrested
the same day. Also in 1998, Padilla was charged “as an adult,
following a hearing at which he was determined not fit to be
dealt with under juvenile court law.” (People v. Padilla (2020)
50 Cal.App.5th 244, 248.) The following year, he was convicted
of the first degree murder of his mother and conspiracy to kill
his stepfather.1 A robbery-murder special circumstance was
found true,2 and he was sentenced to life without the possibility
of parole (LWOP). His case became final in 2001 when we
denied his petition for review of the Court of Appeal’s judgment,
and he did not petition the United States Supreme Court for a
writ of certiorari.
      Eleven years later, Miller v. Alabama (2012) 567 U.S. 460
held “mandatory life without parole for those under the age of
18 at the time of their crimes violates the Eighth Amendment’s

1
       Penal Code sections 187, subdivision (a), 189, subdivision
(a); 182, subdivision (a)(1).
2
     Penal Code section 190.2, subdivision (a)(17)(A).


                                1
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


prohibition on ‘cruel and unusual punishments’ ” (id. at p. 465),
and concluded that “[a]lthough we do not foreclose a sentencer’s
ability to make that judgment in homicide cases, we require it
to take into account how children are different, and how those
differences counsel against irrevocably sentencing them to a
lifetime in prison” (id. at p. 480). In 2014, 13 years after
Padilla’s case had become final, he filed a habeas corpus petition
seeking relief under Miller. His habeas petition did not
challenge the adjudication of his guilt, nor the determination
that he should be tried as an adult. The trial court held a
hearing in compliance with Miller and concluded an LWOP term
was appropriate. Defendant appealed.
       While that appeal was pending, the high court returned to
the subject in Montgomery v. Louisiana (2016) 577 U.S. 190 and
clarified: “Miller announced a substantive rule of constitutional
law” that was fully retroactive. (Id. at p. 212.) Montgomery held
that Miller “did more than require a sentencer to consider a
juvenile offender’s youth before imposing life without parole.”
(Id. at p. 208.) “Because Miller determined that sentencing a
child to life without parole is excessive for all but ‘ “the rare
juvenile offender whose crime reflects irreparable corruption,” ’
[citation], it rendered life without parole an unconstitutional
penalty for ‘a class of defendants because of their status’ — that
is, juvenile offenders whose crimes reflect the transient,
immaturity of youth.” (Ibid.) In light of this development, the
Court of Appeal remanded for a second hearing to comply with
Montgomery. (See People v. Padilla (2016) 4 Cal.App.5th 656,
673–674.) The trial court again concluded that LWOP was an
appropriate sentence because Padilla’s crimes did not stem from
transient youthful immaturity.



                                  2
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


      Under this procedural posture, the majority concludes
Padilla should receive the retroactive benefit of Proposition 57
(Prop. 57). That initiative contained no expression of intent for
retroactive application and was passed 15 years after Padilla’s
direct appeal became final. Yet, under the majority’s reasoning,
Padilla, now 40 years old, is entitled to a new juvenile transfer
hearing under Prop. 57, even though he had already received a
fitness hearing under existing law and the trial court, after a
habeas collateral attack, had twice concluded that an LWOP
sentence was appropriate under the guidance of Miller and
Montgomery. The majority’s application of In re Estrada (1965)
63 Cal.2d 740 (Estrada) to these facts announces an expanded
and unsound rule. It fails to honor the distinction between a
judgment that has become final on appeal and a new remedy
sought by collateral attack. The distinction is important.
Estrada created an exception to the statutory presumption that
a new statute is presumed to apply prospectively absent an
express declaration to the contrary.
      When our Penal Code was enacted in 1872, it provided
that it would take effect on January 1, 1873 (Pen. Code, § 2) and
that “[n]o part of it is retroactive, unless expressly so declared.”
(Pen. Code, § 3, italics added.) This direct limitation on
retroactivity remains a part of the code to this day. “We have
previously construed the statute to mean ‘[a] new statute is
generally presumed to operate prospectively absent an express
declaration of retroactivity or a clear and compelling implication
that the Legislature intended otherwise.’ ” (People v. Alford
(2007) 42 Cal.4th 749, 753, quoting People v. Hayes (1989) 49
Cal.3d 1260, 1274.) There is a general presumption that if a
new law is silent as to retroactively, it was intended to apply
prospectively only. Estrada recognized an exception to this


                                  3
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


general rule when a new law reduces the punishment for a
crime. But in doing so it repeatedly limited the exception to
cases that had yet to become final on direct appeal.
     Estrada’s opening passage presented the issue:  “A
criminal statute is amended after the prohibited act is
committed, but before final judgment, by mitigating the
punishment. What statute prevails as to the punishment — the
one in effect when the act was committed or the amendatory act?
That is the question presented by this petition.” (Estrada,
supra, 63 Cal.2d at p. 742, italics added.) In answering that
question, Estrada explained: “When the Legislature amends a
statute so as to lessen the punishment it has obviously expressly
determined that its former penalty was too severe and that a
lighter punishment is proper as punishment for the commission
of the prohibited act. It is an inevitable inference that the
Legislature must have intended that the new statute imposing
the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply. The
amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided
the judgment convicting the defendant of the act is not final.” (Id.
at p. 745, italics added.) This court held that Estrada was
entitled to retroactive application of the new rule precisely
because his case was not yet final.
      The Estrada holding created an exception to the statutory
requirement that a retroactive intent be “expressly so declared.”
(Pen. Code, § 3.) However, the Estrada court explicitly cabined
the exception it created. Estrada emphasized: “The key date is
the date of final judgment. If the amendatory statute lessening
punishment becomes effective prior to the date the judgment of
conviction becomes final then, in our opinion, it, and not the old

                                  4
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


statute in effect when the prohibited act was committed,
applies.” (Estrada, supra, 63 Cal.2d at p. 744, italics added.) In
addressing the application of Penal Code section 3, Estrada
reasoned that “[i]n the instant case there are . . . other factors
that indicate the Legislature must have intended that the
amendatory statute should operate in all cases not reduced to
final judgment at the time of its passage.” (Estrada, at p. 746,
italics added.)
      It is important to note that Estrada recognizes a
presumption about legislative or electoral intent regarding
retroactivity in the face of silence. Estrada could not have been
more explicit: When a new law is enacted that reduces
punishment, courts will presume that the Legislature or the
electorate intended the new provision should apply not only to
all future cases, but also to all pending cases before finality of
judgment. However, once a case does become final, we can no
longer infer from silence that the Legislature or electorate
intended the new law should apply. “The key date is the date of
final judgment.” (Estrada, supra, 63 Cal.2d at p. 744.) There is
simply no suggestion in Estrada that, for purposes of applying
its presumption about legislative or electoral intent, there could
be multiple relevant dates of finality or that finality may be
ignored because of a later-brought collateral attack. Estrada
makes no provision for the reopening of a judgment that has
become final after direct review. In other words, a case has
either become final on direct appeal or it has not. As we have
previously recognized, the Legislature or electorate may




                                  5
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


expressly enact laws that apply even to final judgments.3 But
the courts may not infer from their silence an intent to do so.
      Until this case, we have consistently understood Estrada’s
rule to apply to a case that had not been reduced to a final
judgment. People v. Esquivel (2021) 11 Cal.5th 671, 675
(Esquivel) observed that the Estrada presumption “has been a
fixture of our criminal law for more than 50 years.” In People v.
McKenzie (2020) 9 Cal.5th 40 (McKenzie), we recently concluded
that the defendant’s case was not yet final for Estrada purposes
when he was placed on probation with imposition of sentence
suspended and an ameliorative law was later enacted during his
appeal from a sentence imposed following a probation
revocation.     We rejected the People’s argument that the
defendant’s case became final when he failed to appeal from the
initial grant of probation.
      We observed that a criminal action “ ‘continues into and
throughout the period of probation’ and expires only ‘when th[e]
[probation] period ends.’ ” (McKenzie, supra, 9 Cal.5th at p. 47.)
McKenzie’s case was not final and had never become so. By
virtue of its grant of probation, the sentencing court retained
jurisdiction, which included the authority to impose a sentence
should defendant violate probation. His exposure to a state


3
      See, e.g., People v. Gentile (2020) 10 Cal.5th 830, 851–859
(Gentile) (Pen. Code, § 1170.95 [petition procedure for
resentencing of homicide conviction based on the natural and
probable consequences doctrine]); People v. DeHoyos (2018)
4 Cal.5th 594, 600–606 (Pen. Code, § 1170.18, added by Prop.
47, § 14, as approved by voters (Gen. Elec. (Nov. 4, 2014)));
People v. Conley (2016) 63 Cal.4th 646, 656–662 (Conley) (Pen.
Code, § 1170.126, added by Prop. 36, § 6, as approved by voters
(Gen. Elec. (Nov. 6, 2012))).


                                  6
                          PEOPLE v. PADILLA
                         Corrigan, J., dissenting


prison sentence remained active during the period of his
probation. When his probation was revoked and he was
sentenced to prison, he took a direct appeal from the judgment
ordering that sentence, which was imposed under the
jurisdiction the court retained. That direct appeal was pending
when the new provision at issue went into effect.
       McKenzie repeated the Estrada rule: “[I]n Estrada, we
also referred to the cutoff point for application of ameliorative
amendments as the date when the ‘case[]’ [citation] or
‘prosecution[]’ is ‘reduced to final judgment’ [citation]. And in
[People v.] Rossi [(1976)]18 Cal.3d [295,] 304, we stated that an
amendatory statute applies in ‘ “any [criminal] proceeding
[that], at the time of the supervening legislation, has not yet
reached final disposition in the highest court authorized to
review it.” ’ It cannot be said that this criminal prosecution or
proceeding concluded before the ameliorative legislation took
effect.” (McKenzie, supra, 9 Cal.5th at p. 46.) After McKenzie,
we recently repeated that Estrada “continues to stand for the
proposition that (i) in the absence of a contrary indication of
legislative intent, (ii) legislation that ameliorates punishment
(iii) applies to all cases that are not yet final as of the legislation’s
effective date.” (Esquivel, supra, 11 Cal.5th at p. 675, italics
added.)4
      Numerous other cases have made similar statements
regarding Estrada’s application to cases not yet reduced to final



4
      Esquivel applied an identical analysis as to finality for a
defendant placed on probation with execution of a specific state
prison sentence suspended. (See Esquivel, supra, 11 Cal.5th at
pp. 677–680.)


                                    7
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


judgment.5 None of these cases support the proposition that,
once a case becomes final for Estrada purposes, the finality of
that case may be later revisited as the result of collateral attack.
As McKenzie reasoned, “the cutoff point for application of
ameliorative amendments” under Estrada is “the date when the
‘case[]’ . . . is ‘reduced to final judgment.’ ” (McKenzie, supra, 9
Cal.5th at p. 46, citation omitted.) Padilla’s case reached that
cutoff point in 2001.
      In the face of clear precedent, the majority struggles to
find a way to say that this long-final judgment has somehow
been rendered not final. The majority suggests that “Padilla’s
present appeal from his resentencing is part of direct review of
a nonfinal judgment, not collateral review” because the trial
court “had the power to impose any sentence available for his
crime,” and “while collateral review is an attack on a final
judgment, that is plainly not the posture here. When Padilla’s
new sentence was imposed, there was no final judgment to
attack because his prior sentence had been vacated.” (Maj. opn.,
ante, at pp. 8–9.) That assertion simply ignores the facts and
the procedural posture of the case.
      The only reason defendant received a new sentencing
hearing for consideration of the Miller/Montgomery factors was
because defendant collaterally challenged his long-final
judgment through a petition for a writ of habeas corpus. His


5
      (See, e.g., Gentile, supra, 10 Cal.5th at p. 852; People v.
Stamps (2020) 9 Cal.5th 685, 699; People v. Frahs (2020) 9
Cal.5th 618, 624–625; People v. Valenzuela (2019) 7 Cal.5th 415,
424; People v. Lara (2019) 6 Cal.5th 1128, 1134; People v. Buycks
(2018) 5 Cal.5th 857, 888; People v. Floyd (2003) 31 Cal.4th 179,
184–185; People v. Rossi, supra, 18 Cal.3d at p. 304; People v.
Francis (1969) 71 Cal.2d 66, 75–76.)


                                  8
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


appeal from the sentence imposed after such hearing did not
transform a collateral attack on a final judgment into what the
majority characterizes as a new “direct review of a nonfinal
judgment . . . .” (Maj. opn., ante, at p. 8.) Brecht v. Abrahamson
(1993) 507 U.S. 619 (Brecht), cited by the majority, does not
suggest otherwise. That case addressed the question of what
harmless error standard should apply to a claim on habeas that
the prosecution had committed error under Doyle v. Ohio (1976)
426 U.S. 610.6 The high court concluded the harmless beyond a
reasonable doubt standard of Chapman v. California (1967) 386
U.S. 18, applicable on direct review, did not apply. Rather, the
court applied “a less onerous harmless-error standard on
habeas.” (Brecht, at p. 623.) That standard asks whether the
error “ ‘had substantial and injurious effect or influence in
determining the jury’s verdict.’ ” (Ibid.) In Brecht, the high
court firmly maintained the distinction between direct and
collateral review: “The principle that collateral review is
different from direct review resounds throughout our habeas
jurisprudence. [Citations.] Direct review is the principal
avenue for challenging a conviction. ‘When the process of direct
review . . . comes to an end, a presumption of finality and
legality attaches to the conviction and sentence. The role of
federal habeas proceedings, while important in assuring that
constitutional rights are observed, is secondary and limited.
Federal courts are not forums in which to relitigate state trials.’
[Citation.] [¶] In keeping with this distinction, the writ of


6
      Doyle held “that the use for impeachment purposes of
petitioners’ silence, at the time of arrest and after receiving
Miranda warnings, violated the Due Process Clause of the
Fourteenth Amendment.” (Doyle v. Ohio, supra, 426 U.S. at p.
619; see Miranda v. Arizona (1966) 384 U.S. 436.)


                                  9
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


habeas corpus has historically been regarded as an
extraordinary remedy, ‘a bulwark against convictions that
violate “fundamental fairness.” ’ ” (Brecht, at pp. 633−634.)
     Under a Brecht analysis, defendant’s full, direct review
ended in 2001 when we denied his petition for review, and he
did not seek a writ of certiorari before the United States
Supreme Court. Contrary to the majority’s suggestion, the
purpose of the 2014 habeas proceeding was limited: to ensure
that defendant’s sentence complied with Miller and
Montgomery. Even assuming the trial court vacated defendant’s
LWOP sentence before then reimposing that same term after
consideration of the factors outlined by the high court, no
portion of Padilla’s sentence or conviction was overturned or
rendered invalid. Indeed, the majority acknowledges that an
LWOP term was not “categorically out of bounds for his offense”
(maj. opn., ante, at p. 14) and makes no suggestion the court
improperly reimposed an LWOP term after consideration of the
Miller/Montgomery factors. Despite this circumstance, the
majority asserts the court’s act of vacating Padilla’s sentence
alone rendered his case “nonfinal” for Estrada purposes. (See
maj. opn., ante, at pp. 13–14.) The majority’s attempt to focus
on how the issue came before the court ignores the substance of
the proceedings. In reality, the court concluded that the LWOP
term was properly imposed. Padilla received the remedy his
writ sought: consideration by the court of the youth factors
outlined in Miller and, later, in Montgomery. As the high court
has observed, “habeas corpus is, at its core, an equitable
remedy.” (Schlup v. Delo (1995) 513 U.S. 298, 319; see Brecht,
supra, 507 U.S. at p. 633.) The court’s consideration of the
Miller/Montgomery factors on habeas did not serve to reopen
direct review regardless of whether or not the court first vacated


                                 10
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


defendant’s sentence. The juvenile court initially determined
that defendant was unfit for juvenile treatment under the
existing law. Prop. 57, as a matter of policy, operated to change
how such a determination is to be made. There is no indication,
however, that the original legal determination which defendant
received violated fundamental fairness. (See Brecht, at p. 633.)
There has been no suggestion that the “historical rule”
permitting trial of a minor in adult court after a judicial
determination of unfitness was or is constitutionally infirm.7
(People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 305
(Lara).)
      Brecht helpfully serves to clarify the difference between
direct and collateral review. Its further utility is somewhat
limited here because, as we have recognized, “the Estrada rule
reflects a presumption about legislative intent, rather than a
constitutional command . . . .” (Conley, supra, 63 Cal.4th at p.
656.) However, it is worth noting that Estrada did not involve
a new constitutional rule. Instead, it focused on discerning the
enactors’ intent as to retroactivity in the face of their silence on
that matter. For the reasons discussed, Estrada did not
contemplate a rule where we may infer from silence a legislative
or electoral intent to apply new laws enacted long after a case is
final or that a case may be rendered “not final” for these
purposes.




7
      Indeed, this court in Manduley v. Superior Court (2002) 27
Cal.4th 537 rejected constitutional challenges even to an
approach, now modified by Prop. 57, that allowed some juveniles
to be tried directly in adult court without judicial review.
(Manduley, at pp. 551–573; see discussion post, at pp. 18–19.)


                                 11
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


      The majority’s suggestion that a long-final case can
subsequently become “nonfinal” under Estrada essentially
treats “finality” like a switch that can be toggled on and off. 8
This conclusion is contrary to Estrada’s reasoning and our
decades of subsequent Estrada jurisprudence. Under the
majority’s approach, no criminal judgment could ever truly be
considered final, because some future collateral habeas attack
might arise. Indeed, such collateral attack need not even
establish the illegality of a defendant’s sentence before
rendering a judgment “nonfinal.” It would only require that “the
trial court regained the jurisdiction and duty to consider what
punishment was appropriate” and that defendant “regained the
right to appeal whatever new sentence was imposed.” (Maj.
opn., ante, at p. 6.) Here, neither the trial court’s initial
resentencing in light of Miller nor consideration after the
Montgomery remand constituted a determination that Padilla’s
LWOP sentence was illegal. Instead, those two hearings




8
      The majority suggests the People have conceded Padilla’s
sentence had been rendered “nonfinal” because the court had
vacated his sentence and that “the dissent’s thesis has not been
urged by any party in this case.” (Maj. opn., ante, at p. 9.) That
assertion mischaracterizes the People’s position. It is true the
People have apparently adopted the Court of Appeal’s analysis
that defendant’s collateral attack had reopened the finality of
Padilla’s sentence. (See People v. Padilla, supra, 50 Cal.App.5th
at pp. 253–254.) However, the Attorney General very much has
not conceded that the Estrada rule should apply to the present
case and, instead, has consistently argued that rule should
apply only before a case has become final on an initial direct
appeal. We ultimately share the People’s view of Estrada’s
scope notwithstanding their use of different nomenclature.


                                 12
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


involved reconsideration of the LWOP sentence in light of the
standards set out in Miller and Montgomery.9
      Under the majority’s reasoning, any collateral attack on a
conviction that simply results in a new sentencing proceeding,
without any prior determination that the sentence or underlying
conviction was illegal would be enough to render a long-final
case “nonfinal” for purposes of applying the presumption of
Estrada. Further, although the majority only discusses the
application of Prop. 57 to Padilla’s case, nothing in its reasoning
would limit the application of any and all statutory amendments
reducing punishment enacted in the 18 years between the
finality of Padilla’s sentence in 2001 and his second
Miller/Montgomery hearing in 2019. And, as noted, this
outcome would be embraced in the face of legislative and
electoral silence regarding retroactivity. This clear expansion of
the Estrada doctrine is both unwarranted and unworkable.
      The majority maintains “the notion that a criminal
judgment’s finality may be interrupted by a subsequent habeas
action is unexceptional,” and “[t]he high court has indicated that
when a ‘new trial proceeding’ is conducted after a collateral
attack vacates a defendant’s judgment, an appeal from that new
proceeding is part of direct rather than collateral review,” citing
McKinney v. Arizona (2020) 589 U.S. __ [140 S.Ct. 702]
(McKinney). (Maj. opn., ante, at p. 10.) In fact, McKinney
illustrates just why Padilla’s case does not involve a renewed
direct review. A jury convicted McKinney of two murders in


9
      It is also important to recall here that neither Miller nor
Montgomery forbade an LWOP sentence for a defendant like
Padilla.    They only require that the court consider the
defendant’s youth before imposing such a sentence.


                                 13
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


1992. The trial court found aggravating circumstances for both
murders and imposed the death penalty. The Arizona Supreme
Court affirmed the judgment in 1996. (McKinney, at p. __ [140
S.Ct. at p. 706].) Twenty years later, the Ninth Circuit Court of
Appeals granted habeas relief on the ground that “the Arizona
courts had failed to properly consider McKinney’s posttraumatic
stress disorder (PTSD)” as a relevant mitigating circumstance.
(Ibid.) On remand, the Arizona Supreme Court reweighed the
aggravating and mitigating circumstances, including the PTSD
evidence, under the procedure allowed in Clemons v. Mississippi
(1989) 494 U.S. 738, 744–750, and affirmed the death sentence.
      As relevant here, McKinney argued his death sentence ran
afoul of Ring v. Arizona (2002) 536 U.S. 584 and Hurst v. Florida
(2016) 577 U.S. 92 because the trial court, and not the jury,
found true the aggravating circumstances before imposing a
death judgment. The high court observed “[t]he hurdle is that
McKinney’s case became final on direct review in 1996, long
before Ring and Hurst.         Ring and Hurst do not apply
retroactively on collateral review. [Citation.] Because this case
comes to us on state collateral review, Ring and Hurst do not
apply.” (McKinney, supra, 589 U.S. at p. __ [140 S.Ct. at p. 708].)
Similarly to the majority’s reasoning here, McKinney argued
that “the Arizona Supreme Court’s 2018 decision reweighing the
aggravators and mitigators constituted a reopening of direct
review” to which Ring and Hurst should apply. (Ibid.) The high
court rejected the claim, reasoning that “the premise of that
argument is wrong because the Arizona Supreme Court’s
reweighing of the aggravating and mitigating circumstances
occurred on collateral review, not direct review.” (Ibid.)
Although the defendant protested that “the state label of
collateral review cannot control the finality question,” McKinney


                                 14
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


observed that “Clemons itself . . . stated that an appellate
reweighing is not a sentencing proceeding that must be
conducted by a jury,” such a reweighing “is akin to harmless-
error review” that is “routinely conduct[ed] . . . in collateral
proceedings. [Citation.] There is no good reason — and
McKinney supplies none — why state courts may not likewise
conduct a Clemons reweighing on collateral review.” (Id. at pp.
708–709, fn. omitted.)
      The procedural posture of McKinney and Padilla’s case
seem the same. In McKinney, the court reviewed aggravating
and mitigating circumstances to determine whether the death
penalty was appropriate.      Here the court reweighed the
Miller/Montgomery considerations to determine whether an
LWOP sentence was appropriate. Thus, McKinney does not
support the conclusion the majority draws from it. As discussed,
no case applying Estrada has suggested that a once-final case
may be reopened for purposes of applying its exception to the
general rule that new laws apply only prospectively.
      The majority’s holding means that a man who is now 40
years of age will be given a new juvenile transfer hearing under
Prop. 57. It infers from silence the electorate’s intent to permit
such a result. Yet that inference would be inconsistent with the
legislative analyst’s description of the new transfer hearing
procedure in the voter information guide. The description is
worded prospectively and nowhere suggests that adults would
receive such hearings after the fact: “The measure changes
state law to require that, before youths can be transferred to
adult court, they must have a hearing in juvenile court to
determine whether they should be transferred. As a result, the
only way a youth could be tried in adult court is if the juvenile
court judge in the hearing decides to transfer the youth to adult

                                 15
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


court. Youths accused of committing certain severe crimes
would no longer automatically be tried in adult court and no
youth could be tried in adult court based only on the decision of
a prosecutor.      In addition, the measure specifies that
prosecutors can only seek transfer hearings for youths accused
of (1) committing certain significant crimes listed in state law
(such as murder, robbery, and certain sex offenses) when they
were age 14 or 15 or (2) committing a felony when they were 16
or 17. As a result of these provisions, there would be fewer
youths tried in adult court.” (Voter Information Guide, Gen.
Elec. (Nov. 8, 2016) analysis of Prop. 57 by Legis. Analyst, p. 56,
italics added.) It is dubious at best to argue that a voter who
read that description would assume the new procedure would be
applied to a case involving an adult like Padilla. 10 Instead, the
clear implication, based upon what the voters were told, was
that the changes enacted by Prop. 57 would be prospectively
applied such that there would be fewer youths tried in adult
court.
      We should recall that, when interpreting their intent, the
enactors are presumed to know the state of the law. (See People
v. Shabazz (2006) 38 Cal.4th 55, 65, fn. 8; Anderson v. Superior
Court (1995) 11 Cal.4th 1152, 1161.) The clear and settled state
of the law was that, even when a retroactive intent is judicially
inferred, that inference will not apply to judgments that are
final. Again, it is the final judgment rule of Estrada that lies at


10
      As noted, Padilla was not “automatically” tried in adult
court. His case was presented to a juvenile court judge who,
applying the existing law, determined he should be tried as an
adult. This decision was made under the historical rule which,
with some modification, Prop. 57 was enacted to restore. (See
Lara, supra, 4 Cal.5th at p. 305.)


                                 16
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


the heart of this case. Only by devising a way around that
longstanding safeguard can the majority’s outcome stand.
      Further, it should be noted that the Legislature has
provided specific procedures for relief to minors receiving LWOP
terms. For example, Padilla is eligible for a youth offender
parole hearing during his “25th year of incarceration.” (Pen.
Code, § 3051, subd. (b)(4).) Such a hearing “shall provide for a
meaningful opportunity to obtain release” (Pen. Code, § 3051,
subd. (e)) but would also include considerations of public safety.
(See Pen. Code, §§ 3041, subd. (b)(1), 3051, subd. (d).) In
addition, a defendant who received an LWOP term and
committed his offense when under 18 may, upon serving 15
years, file a petition to recall the sentence wherein he describes
his “remorse and work towards rehabilitation. . . .” (Pen. Code,
§ 1170, subd. (d)(2).)
      The majority’s retroactive application of Prop. 57 here
would short circuit procedures intended to evaluate whether a
defendant in Padilla’s circumstance has successfully been
rehabilitated or still presents a danger to public safety if
released. Instead, these balanced procedures would be replaced
by a new juvenile transfer hearing wherein the juvenile court
would be forced to determine, over 20 years after the fact,
whether Padilla should have been treated as a juvenile in 1999.
If it were to so conclude, the juvenile court could no longer assert
jurisdiction over him. His immediate release would be required,
regardless of any sign of rehabilitation or consideration of public
safety. It seems highly unlikely that voters intended, by silence,
to dispense with these carefully crafted procedures for the
treatment of youth offenders facing LWOP terms.




                                 17
                        PEOPLE v. PADILLA
                        Corrigan, J., dissenting


      On its face, Estrada’s exception to the general rule does
not apply here. Padilla’s case was long final, and the change
enacted in Prop. 57 did not reduce punishment for a prohibited
act. (See Lara, supra, 4 Cal.5th at p. 308.) For Padilla, finality
occurred in 2001. Proposition 57 was enacted in 2016, 15 years
later.   The majority avoids this conclusion, however, by
reasoning that Padilla’s 2014 habeas petition seeking relief and
the trial court’s decision to maintain his LWOP sentence
reopened his case and transformed a final case to one that
“became nonfinal.” (Maj. opn., ante, at p. 2.) According to the
majority, Padilla’s subsequent appeal from that sentencing, and
the Court of Appeal’s later remand for a new hearing under
Montgomery, constituted a new “direct review of a nonfinal
judgment” to which the Estrada rule applied. (Maj. opn., ante,
at p. 8.) Such an analysis ignores the fact that Padilla had
already received direct appellate review and that his current
petition is a collateral attack on a judgment using the
extraordinary equitable remedy of habeas corpus.               That
approach was rejected by the high court in McKinney.
      To defend its extension of Estrada, the majority switches
the focus away from Estrada’s finality doctrine to a broader
consideration of the concept of amelioration. Under Estrada,
amelioration of punishment is a threshold criterion. But it only
comes into play to support an unspoken retroactive intent for
cases not final on appeal. To bolster its position, the majority
points to Lara, supra, 4 Cal.5th 299. The reliance is misplaced.
Lara noted that “ ‘[h]istorically, a child could be tried in criminal
court only after a judicial determination, before jeopardy
attached, that he or she was unfit to be dealt with under juvenile
court law.’ ” (Id. at p. 305.) That changed between 1999 and
2000, when new laws permitted, and sometimes required,


                                  18
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


prosecutors in specified circumstances “to file charges against a
juvenile directly in criminal court, where the juvenile would be
treated as an adult.” (Ibid.) In 2016, under these provisions,
Lara, who committed his offenses at ages 14 and 15, was
charged directly in adult court. But Lara’s case did not involve
the finality of direct review principle. Before he was tried, the
electorate enacted Prop. 57, which “largely returned California
to the historical rule” requiring a judicial juvenile transfer
hearing and eliminating the direct filing of criminal cases
involving minors. (Lara, at p. 305.) In this context, we
concluded the rationale of Estrada applied. While Prop. 57 did
not reduce punishment (see Lara, at p. 308), the changes it
enacted were sufficiently ameliorative to permit application of
Estrada’s presumption as to the voters’ unspoken retroactive
intent. The conclusion extended the inference about reduction
of punishment that Estrada relied upon. “The possibility of
being treated as a juvenile in juvenile court — where
rehabilitation is the goal — rather than being tried and
sentenced as an adult can result in dramatically different and
more lenient treatment. Therefore, Proposition 57 reduces the
possible punishment for a class of persons, namely juveniles.”
(Lara, at p. 303, italics added.) In other words, Lara reasoned
that Prop. 57 constituted a reduction in punishment for minors
subject to direct filing of charges in adult court because the new
law granted them a juvenile transfer hearing and, thus, the
possibility of juvenile treatment that they did not have. Lara,
by its facts, applied Prop. 57 to juveniles whose cases were still
pending in adult court. Lara does not resolve this case.
      Here, Padilla’s case is so old that it predated the direct
filing scheme that Prop. 57 sought to overturn. Padilla received
a juvenile fitness hearing under prior law. He suggests that


                                 19
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


Lara is dispositive with respect to whether Prop. 57 ameliorated
punishment under Estrada. However, Lara did not consider the
pre-direct filing scheme at issue in Padilla’s case. Its reasoning
depended upon minors being granted the chance for juvenile
treatment that had previously been unavailable.               That
circumstance does not obtain here. Padilla’s case began in
juvenile court and was only transferred to adult court after a
judge determined that Padilla was not a fit candidate for
juvenile treatment. The majority suggests that although
Prop. 57 does not reduce punishment, it was nevertheless
sufficiently ameliorative of punishment to fall under Estrada’s
rationale. It reasons that the transfer hearing prescribed under
Prop. 57 is qualitatively different from the fitness hearing
Padilla received under prior law because the new law generally
made it harder to transfer a case to adult court. (See maj. opn.,
ante, at pp. 14–15; People v. Padilla, supra, 50 Cal.App.5th at
pp. 249–250.) The analysis overlooks a crucial distinction. Lara
got his previously denied chance at juvenile treatment because
his case had not been adjudicated before Prop. 57’s passage. In
Lara there was no final judgment. In fact, there was no
judgment at all. Conversely, Padilla got his chance at juvenile
treatment. There was no direct adult court filing by the
prosecution. The juvenile court determined he was not a fit
candidate and ordered his transfer.
      Regardless of whether Prop. 57 would constitute an
amelioration of Padilla’s punishment, Lara does not support the
majority’s conclusion that a case that has become final may
become un-finalized for Estrada purposes. There was no
question there that Lara’s case was not yet final and the court
had no occasion to comment on the finality issue here.



                                 20
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


      The same was true in Conley, supra, 63 Cal.4th 646, on
which the majority relies. (See maj. opn., ante, at pp. 1, 4–5, 8.)
In that case, the law changed after Conley, an adult, committed
his drunk driving offense. It was also alleged that he had four
similar prior convictions, as well as two strike offenses (Pen.
Code, §§ 667, subd. (d), 1170.12, subd. (b)) for a residential
burglary and stabbing a victim multiple times. Conley was
sentenced to a third strike term of 25 years to life based on his
new drunk driving conviction. While his appeal from that
sentence was pending, voters passed Proposition 36, the Three
Strikes Reform Act of 2012 (Reform Act), which reduced “the
punishment prescribed for certain third strike defendants.”
(Conley, at p. 651.) Conley did not involve Prop. 57, but, more
importantly, the case was indisputably not yet final when the
Reform Act was passed. 11 Conley did not involve the question of
retroactivity at issue here, and it certainly says nothing about
the majority’s expansion of Estrada.
       Similarly, the majority’s reliance on People v. Vieira (2005)
35 Cal.4th 264 is misplaced. The majority cites that case for the
proposition that “we have applied new, ameliorative laws where
the initial disposition took place under a version of the law
several iterations back.” (Maj. opn., ante, at p. 15, citing Vieira,
at p. 305.) That observation is true, but it overlooks the key fact
that Vieira’s case was not yet final. Vieira, a capital defendant,
claimed on appeal that he should receive the benefit of a 1992
statutory amendment requiring consideration of an ability to
pay before imposing a restitution fine. Vieira observed that


11
      In fact, Conley held the Estrada presumption did not apply
because “the Reform Act is not silent on the question of
retroactivity.” (Conley, supra, 63 Cal.4th at pp. 657, 658.)


                                 21
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


“[d]efendant is not entitled to benefit from the 1992 amendment;
it was repealed in 1994.” (Vieira, at p. 305.) However, Vieira
reasoned that the defendant should receive the benefit of the
then-current version of the statute, “which provide[d] detailed
guidance to the trial court in setting a restitution fine, including
consideration of a defendant’s ability to pay. ‘The key date is
the date of final judgment. If the amendatory statute lessening
punishment becomes effective prior to the date the judgment of
conviction becomes final then, in our opinion, it, and not the old
statute in effect when the prohibited act was committed,
applies.’ ” (Ibid., quoting Estrada, supra, 63 Cal.2d at p. 744.)
Vieira concluded that the case was not yet final because it was
still pending on direct appeal. (Vieira, at p. 306.)
      Although it is true that Vieira applied a new law
ameliorating punishment to a defendant subject to a version of
the law that had been amended several times, it still involved a
case not yet final on direct appeal. Vieira quoted Estrada’s
observation that the key date is that of final judgment. At no
time did Vieira suggest that finality may be reopened once that
date has passed.
      The Court of Appeal below suggested that “a collateral
proceeding may reopen the finality of a sentence for retroactivity
purposes, even while the conviction remains final” (People v.
Padilla, supra, 50 Cal.App.5th at p. 253), ascribing this rule to
People v. Jackson (1967) 67 Cal.2d 96. Its reading of Jackson is
overbroad and does not assist Padilla. Jackson was convicted of
special circumstances murder and sentenced to death. He
successfully filed a habeas petition, which ultimately led to the
reversal of the death sentence but not to the judgment of guilt.
(See In re Jackson (1964) 61 Cal.2d 500, 501–508.) After a
penalty phase retrial, Jackson again received the death penalty.

                                 22
                       PEOPLE v. PADILLA
                       Corrigan, J., dissenting


On appeal from that second death sentence, Jackson argued
that a new constitutional rule announced 12 after his initial
conviction became final should retroactively apply to him and
result in reversal of both the guilt and penalty judgments.
Jackson rejected the defendant’s argument as to the guilt phase
judgment: “The scope of this retrial is a matter of state
procedure under which the original judgment on the issue of
guilt remains final during the retrial of the penalty issue and
during all appellate proceedings reviewing the trial court’s
decision on that issue.” (People v. Jackson, at p. 99, italics
added.) However, Jackson observed as to the penalty phase
retrial that “[a]lthough defendant’s conviction was final before
June 22, 1964, when Escobedo was decided, his retrial on the
issue of penalty occurred after that date.” (Id. at p. 100.) Thus,
Jackson applied Escobedo only to the penalty phase retrial but
not to the judgment of guilt. (Ibid.)
     Contrary to the Court of Appeal’s suggestion, Jackson was
not an example of a case where finality of judgment was
“reopened.” Rather, that case involved a reversal of the penalty
judgment, resulting in a later retrial of that phase. To the
extent the defendant argued for retroactive application of
Escobedo, Jackson rejected that argument because his judgment
of guilt was already final at the time Escobedo was decided.
Jackson applied Escobedo to the penalty phase retrial
prospectively because Escobedo predated that new penalty trial.
Thus, Jackson’s sentence was not merely vacated, but the


12
      The case in question, Escobedo v. Illinois (1964) 378 U.S.
478, predated Miranda v. Arizona, supra, 384 U.S. 436 and
involved the admissibility of a defendant’s custodial statement
made during a police interrogation.


                                 23
                        PEOPLE v. PADILLA
                       Corrigan, J., dissenting


penalty judgment was reversed, rendering it invalid. Thereafter
the penalty phase was retried. No analogous proceedings
occurred in Padilla’s case. Further, it should be noted that
Jackson did not involve an interpretation of Estrada and
provides little guidance on the limits of Estrada’s presumption
regarding legislative or electoral intent.
       Here we find ourselves in new territory. Estrada and
Lara do not squarely dispose of the case. The question for us
here is whether we can say that the facts are sufficient for us
to discern that the voters intended to have Prop. 57 apply
retroactively, not to cases not yet final, but to grant relief to a
40-year-old whose case is long final. The ballot materials run
counter to such a conclusion. They speak repeatedly in the
future tense and repeatedly refer to juveniles, a status Padilla
left long ago.
      At bottom the “not really final” analysis begs the
question: What kind of review can the collateral habeas corpus
attack be said to reopen? It did not reopen the verdict of guilt,
the finding of special circumstances, nor, critically, the finding
of unfitness/transfer. All the two habeas corpus hearings
considered was whether an LWOP should have been
mandatory for Padilla following his adult conviction. It is
important to remember that, even before Miller/Montgomery,
Penal Code section 190.5, subdivision (b) gave the trial court
discretion to impose a 25 years to life sentence to a minor,
rather than LWOP.
       The two Miller/Montgomery hearings took place, the
trial court applied their standards, now as a matter of
constitutional mandate, and still determined, exercising its
discretion, that LWOP was appropriate. Even if the majority’s


                                 24
                       PEOPLE v. PADILLA
                      Corrigan, J., dissenting


notion of a renewed direct review is well founded, which it is
not, the court never reconsidered the juvenile fitness question,
which was not an issue raised by the collateral attack. The
majority does not acknowledge that procedural posture. Even
if Padilla had won at the Miller/Montgomery hearing, the
remedy to which he was entitled was a sentence of 25 years to
life, instead of LWOP. The habeas corpus proceedings never
encompassed whether he was entitled, as a 40 year old, to go
back and be treated as a juvenile, which was jurisdictionally
impossible. The LWOP sentencing question and the juvenile
treatment question are, and always were, distinct. The
majority blurs their distinction to create a bridge to their
proposed rule.
      In sum, Estrada stated an exception to the general rule
that a new law which is silent as to retroactivity was intended
to apply prospectively only. Estrada reasoned that, despite
silence on the matter, a court may presume the enactor’s intent
for retroactive application under the limited circumstances that
a new law reduces punishment and a final judgment has not
been rendered. The majority now expands this presumption to
cases that have already become final because, following a
collateral attack by way of habeas corpus, the court engages in
proceedings that touch upon a defendant’s potential sentence.
In such a posture, the majority holds the original case has been
reopened, even if those habeas proceedings ultimately do not
invalidate any aspect of the prior sentence or conviction. The
majority’s expansion of Estrada has no support in the language
or reasoning of that case or its progeny. The majority’s
reasoning also improperly ascribes to the voters who enacted
Prop. 57 an intent, through silence, to apply its provisions to
long-final cases, resulting in juvenile transfer hearings for


                                25
                       PEOPLE v. PADILLA
                      Corrigan, J., dissenting


adults who are well past the age at which they can be treated
under juvenile law.      The majority’s holding significantly
undermines the finality rule which all prior cases relied upon as
a safeguard and which “has been a fixture of our criminal law
for more than 50 years.” (Esquivel, supra, 11 Cal.5th at p. 675.)
We should not, on the basis of unsound analysis, drag this
Trojan Horse within Estrada’s carefully crafted walls.
Accordingly, I respectfully dissent.


                                                 CORRIGAN, J.


     We Concur:
     CANTIL-SAKAUYE, C. J.
     PERREN, J.*




_______________________
*     Associate Justice of the Court of Appeal, Second Appellate
District, Division Six, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                26
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion People v. Padilla
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 50 Cal.App.5th 244
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________

Opinion No. S263375
Date Filed: May 26, 2022
__________________________________________________________

Court: Superior
County: Los Angeles
Judge: Ricardo R. Ocampo
__________________________________________________________

Counsel:

Jonathan E. Demson, under appointment by the Supreme Court, for
Defendant and Appellant.

Cyn Yamashiro, Markéta Sims; Susan Lynn Burrell and L. Richard
Braucher for Independent Juvenile Defender Program and Pacific
Juvenile Defender Center as Amici Curiae on behalf of Defendant and
Appellant.

Xavier Becerra and Rob Bonta, Attorneys General, Matthew
Rodriquez, Acting Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General,
Michael R. Johnsen, David E. Madeo, Lindsay Boyd and Daniel J.
Hilton, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Jonathan E. Demson
Attorney at Law
1158 26th Street #291
Santa Monica, CA 90403
(310) 405-0332

Daniel J. Hilton
Deputy Attorney General
600 West Broadway, Suite 1800
San Diego, CA 92101-3375
(619) 738-9073